*72Opinión concurrente emitida por
la Juez Asociada Señora
Rodríguez Rodríguez,
a la que se unen la Jueza Presi-denta Señora Fiol Matta, el Juez Asociado Señor Estre-lla Martínez y la Jueza Asociada Oronoz Rodríguez.
Por entender que el derecho de un ciudadano convicto a invocar el principio de favorabilidad no depende de las par-ticularidades procesales que resultaron en el dictamen condenatorio que solicita enmendar, concurro con la opi-nión que hoy suscribe una mayoría de este tribunal. Sin embargo, estimo que, en atención a los argumentos categó-ricos esbozados por el Estado, conviene profundizar en ciertos aspectos sustantivos pertinentes a la controversia ante nuestra consideración.
Al examinar la aplicabilidad del principio de favorabili-dad en el contexto de una alegación preacordada, resulta preciso dirimir si la avenencia de ambas figuras es incompatible en nuestro ordenamiento jurídico penal.
¡ — 1
Contra el Sr. Javier Torres Cruz se presentaron acusa-ciones por infracciones a los Arts. 195 (escalamiento agra-vado) y 198 (daños) del Código Penal de 2012, 33 LPRAsec. 5265 y 5268. Iniciado el procedimiento penal en su contra, el 4 de febrero de 2013, el señor Torres Cruz renunció a su derecho a juicio por jurado e hizo una alegación de culpa-bilidad, mediante la cual se reclasificó el delito de escala-miento agravado a aquel tipificado en el Art. 194 del Có-digo Penal (escalamiento). La alegación preacordada estuvo condicionada, además, a que se eliminara del pliego acusatorio la alegación de reincidencia habitual. Con la anuencia del Ministerio Público, el Tribunal de Primera Instancia enmendó el pliego acusatorio a esos efectos.
Efectuados los trámites de rigor concernientes a las ale-*73gaciones preacordadas, el Tribunal de Primera Instancia aceptó el acuerdo y, el 4 de febrero de 2013, condenó al señor Torres Cruz a un término de reclusión de cuatro años por el delito de escalamiento y seis meses por el de daños. El foro sentenciador dispuso que las penas se cumplirían concu-rrentemente, para un total de cuatro años de reclusión.
El 21 de mayo de 2015, el señor Torres Cruz, por dere-cho propio, presentó una solicitud de enmienda de senten-cia ante el Tribunal de Primera Instancia. En ésta, argu-mentó que, conforme con las disposiciones de la Ley Núm. 246-2014, procedía corregir la pena de cuatro años que le había sido impuesta por la comisión del delito de escalamiento. Esto, puesto que la nueva ley había reducido la pena de reclusión de este delito a seis meses y, conforme con el principio de favorabilidad, correspondía enmendar la sentencia.
El 27 de mayo de 2015, el Tribunal de Primera Instancia emitió una resolución mediante la cual declaró “no ha lugar” la solicitud de enmienda presentada por el señor Torres Cruz. Al así proceder, determinó que la sentencia impuesta a éste se dio en virtud de un acuerdo de culpabilidad que constituía un contrato entre las partes, por lo que no proce-día enmendarlo. Este dictamen, sin embargo, fue revocado por el Tribunal de Apelaciones. El foro apelativo intermedio razonó que el hecho de que la sentencia condenatoria hu-biese sido dictada en virtud de una alegación de culpabili-dad no exceptuaba la aplicación del principio de favorabilidad.
El Tribunal de Apelaciones señaló, además, que del acuerdo suscrito entre las partes, no surgía que el señor Torres Cruz hubiese renunciado a su derecho a invocar el referido principio. Por lo tanto, el Tribunal de Apelaciones enmendó la sentencia, según lo solicitado, y decretó que, de acreditarse que el señor Torres Cruz había cumplido más de seis meses de reclusión, se procediera con la expedición de un auto de excarcelación.
*74El 5 de octubre de 2015, compareció ante este Tribunal el Estado Libre Asociado, por conducto de la Procuradora General, mediante “Petición de certiorari y urgente moción en auxilio de jurisdicción”. Luego de proveer “ha lugar” la mo-ción en auxilio de jurisdicción, ordenamos a la Procuradora General acreditar el tiempo de reclusión cumplido por el señor Torres Cruz directamente a este Foro. Por último, le concedimos a las partes un término de quince días para ex-poner sus planteamientos en cuanto a la aplicación del prin-cipio de favorabilidad en el contexto de las alegaciones preacordadas.
El 9 de octubre de 2015, la Procuradora General compa-reció y acreditó a este Foro que el señor Torres Cruz había permanecido encarcelado por un periodo de dos años, siete meses y veintidós días desde el 18 de febrero de 2013 al 28 de septiembre de 2015. En atención a ello, ese mismo día, emitimos una resolución mediante la cual expedimos el re-curso de certiorari presentado por la Procuradora y orde-namos al Tribunal de Primera Instancia expedir el auto de excarcelación correspondiente.(1) Posteriormente, declara-mos “ha lugar” una moción para la resolución expedita del caso y que se diera por sometido éste mediante el recurso de certiorari presentado inicialmente.
Mediante su comparecencia, el Estado arguye que las alegaciones preacordadas vinculan a las partes y conllevan una renuncia a ciertos derechos de naturaleza constitucio-nal y estatutaria, incluyendo invocar el principio de favorabilidad. Esta contención está principalmente funda-mentada por jurisprudencia federal y local que, según aduce el Estado, apunta a que, luego de la concreción de una ale-gación preacordada, lo único que puede cuestionar una persona sentenciada es lo relativo a que ésta haya sido hecha de manera libre, consciente y voluntaria. Al tratarse de un *75acuerdo de voluntades sui generis, el Estado implora eva-luarlo a la luz de la normativa que rige la contratación privada.
h — I HH
Nuestro ordenamiento procesal penal incluye las alega-ciones preacordadas como un vehículo útil para la pronta resolución de casos penales. En Pueblo v. Mojica Cruz, 115 DPR 569 (1984), reconocimos la procedencia de este tipo de alegaciones y tuvimos la oportunidad de establecer las nor-mas que regirían su tramitación. Posteriormente, me-diante la Ley Núm. 37 de 28 de junio de 1985, 34 LPRAAp. II, la Legislatura incorporó lo pautado por vía jurispruden-cial a las Reglas de Procedimiento Criminal.
Según esta enmienda, la Regla 72 de Procedimiento Criminal, 34 LPRAAp. II, instituyó el procedimiento que debe gobernar las negociaciones entre el Ministerio Público y el imputado, así como el rol de los tribunales al momento de evaluar los acuerdos que resulten de éstas, incluyendo la discreción que ostentan los jueces para rechazar el acuerdo.(2) Asimismo, la Regla 72 dispone que el fiscal y el imputado podrán acordar que, a cambio de una “alegación de culpabilidad por el delito alegado en la acusación o de-nuncia o por uno de grado inferior o relacionado” (énfasis nuestro), 34 LPRAAp. II, se podrá, entre otras cosas, eli-minar una alegación de reincidencia habitual. íd.
Los beneficios que se derivan de esta práctica procesal en el ámbito penal han sido ampliamente reconocidos, tanto en nuestra jurisdicción como en la esfera federal. Es-tos, no solo comprenden la resolución expedita de contro-*76versias, lo que naturalmente redunda en el enjuiciamiento de personas acusadas de cometer delitos en los términos prescritos en la Constitución y en las Reglas de Procedi-miento Criminal, sino también en una descarga significa-tiva en los calendarios de los tribunales. Véase Pueblo v. Santiago Agricourt, 147 DPR 179 (1998). Consiguiente-mente, las alegaciones preacordadas representan un bene-ficio administrativo para el Estado, pues permite evitar el gasto innecesario de recursos económicos y fiscales en la dispensa de la justicia criminal. Véase J.E. Fontanet Maldonado, Plea Bargaining o alegación preacordada en los Estados Unidos: ventajas y desventajas, San Sebastián, Inst. Vasco de Derecho Procesal (IVAP), 2008, págs. 118-119.
Como contrapartida, y desde el punto de vista del acu-sado, al aceptar un acuerdo mediante el cual formula una alegación de culpabilidad, éste renuncia a los rigores sus-tantivos y procesales consustanciales a un juicio plenario en lo penal, a saber, “el derecho a que se establezca su culpabilidad más allá de duda razonable; el derecho a un juicio justo, imparcial y público; el derecho a ser juzgado ante un juez o jurado!,] y el derecho a presentar evidencia a su favor y a rebatir la prueba presentada en su contra”. Pueblo v. Santiago Agricourt, 147 DPR 179, 192 (1998). No obstante, mediante una alegación preacordada, el acusado adquiere el beneficio de destrabarse de la incertidumbre que caracteriza el proceso penal. Fontanet Maldonado, op. cit, pág. 123.
Los beneficios concomitantes a este tipo de acuerdo, tanto para el Estado como para los acusados, justifican el sitial que las alegaciones preacordadas ocupan en nuestro ordenamiento procesal penal. Incluso, el hecho de que la propia Regla 72 de Procedimiento Criminal, en su inciso (6), establezca la inadmisibilidad de la existencia de una alegación preacordada, sus términos o condiciones, y los detalles y las conversaciones conducentes a ésta en cual-*77quier procedimiento criminal, civil o administrativo, clara-mente apunta a la prominencia de este tipo de acuerdos en nuestro sistema judicial. Véase 34 LPRAAp. II, R. 72(6).
Con relación a la naturaleza jurídica de las alegaciones preacordadas, conviene puntualizar que, en repetidas oca-siones, hemos resuelto que no constituyen “ni un contrato tradicional entre el acusado y el Estado, como tampoco un precontrato de oferta u opción de alegación entre las partes donde alguna de ellas pueda exigir el cumplimiento espe-cífico en caso de incumplimiento”. Pueblo v. Santiago Agricourt, supra, pág. 198. Véase, además, Pueblo v. Figueroa García, 129 DPR 798 (1992). Sin embargo, tanto este Tribunal como los foros federales han afirmado que es posible acudir a las normas que rigen las relaciones contractuales al momento de interpretar las alegaciones preacordadas. Esto, siempre y cuando, al hacerlo, no se desvirtúe la na-turaleza del proceso penal o se vulneren los derechos cons-titucionales de los acusados, los estatutos y la política pú-blica protegida por el derecho procesal penal. Véanse: Pueblo v. Figueroa García, supra, pág. 806 (1992); United States v. Papaleo, 853 F.2d 16 (1er Cir. 1988).
Una peculiaridad de la concertación de una alegación preacordada es que la consumación del acuerdo depende, forzosamente, de la aprobación final del tribunal. A esto, entre otros elementos, se debe la atribución del calificativo sui generis a este tipo de acuerdo. Una vez un acusado acepta una alegación preacordada, la eficacia del acuerdo está sujeta a la aprobación del tribunal, ente que sirve como garante de que el acusado haya obrado de manera libre, consciente y voluntaria en sus negociaciones con el Estado.
El tribunal, por su parte, tiene la discreción de rechazar el acuerdo, al margen de las voluntades de las partes con-signadas en éste. Véanse: 34 LPRAAp. II, R. 72; O.E. Resu-mil de Sanfilippo, Derecho procesal penal, Orford, Ed. Equity, 1993, T. 2, pág. 127 (“El tribunal no queda vincu-*78lado por el mero acuerdo ya que la aceptación de la alega-ción estará sujeta a su discreción”). Con relación a la pena que ha de imponerse, la propia Regla 72 dispone un acuerdo mediante el cual el fiscal y el imputado recomienden una sentencia en particular o el Ministerio Público acceda a no oponerse a la solicitud de sentencia específica que haga la defensa, estableciendo claramente que “ni lo uno ni lo otro serán obligatorios para el tribunal”. 34 LPRAAp. II. Es de-cir, en todos los casos en los que medie una alegación pre-acordada, la sentencia dictada será el resultado de la discre-ción del tribunal y no de la voluntad de las partes.
Por tal razón, en los casos en que un tribunal acepta una alegación preacordada, “el acusado siempre puede hacer cualquier alegación posterior en cuanto a la sentencia que se le impuso, ya que dicha alegación no depende de que el caso se haya visto en su fondo, sino de la sentencia que le impuso el juez como parte de su alegación de culpabilidad”. Fontanet Maldonado, op. cit, pág. 81. Esto, puesto que, como mencionáramos, mediante la alegación reacordada, el acusado renuncia a los derechos y las garantías que ordina-riamente le cobijarían en un juicio penal en su fondo, mas no necesariamente a remedios procesales y sustantivos que podrían ampararlo posteriormente.(3)
Evaluados los contornos normativos y la naturaleza jurí-dica de las alegaciones preacordadas, corresponde exami-nar, brevemente, el principio de favorabilidad y su adecua-ción a la controversia que nos ocupa.
i — t h — i HH
Como norma general, la ley penal aplicable a un impu-tado de un delito es aquella vigente al momento de la co-misión de los hechos. Véase Art. 4 del Código Penal de Puerto Rico, 33 LPRA see. 5004. A modo de excepción, sin *79embargo, este Art. 4 del Código Penal consagra el principio de favorabilidad, el cual permite la aplicación retroactiva de una ley penal siempre y cuando ésta le sea más benefi-ciosa a un acusado. En cuanto al alcance de este principio, este artículo dispone, en lo que atañe al recurso que nos ocupa, lo siguiente:
La ley penal tiene efecto retroactivo en lo que favorezca a la persona imputada de delito. En consecuencia, se aplican las siguientes normas:
(b) Si durante el término en que la persona está cumpliendo la sentencia entra en vigor una ley más benigna en cuanto a la pena o al modo de ejecutarla, se aplicará retroactivamente. 33 LPRA see. 5004.
De esta manera, nuestro Código Penal incluye expresa-mente la aplicación retroactiva de una ley penal que favo-rezca a un imputado de delito durante el cumplimiento de su condena.(4) Por lo tanto, el principio de favorabilidad opera cuando se verifica una disposición modificativa de la pena que favorece al acusado, permitiendo la adecuación de la sentencia dictada a la nueva valoración expresada por la Legislatura en el estatuto posterior.(5) “Por tal razón, al analizar la aplicación retroactiva de una ley, hay que atender a la intención legislativa al aprobarla”. (Enfasis suprimido). Pueblo v. González, 165 DPR 675, 704 (2005).
*80Como anticipamos, al enmendar el Código Penal de 2012 mediante la Ley Núm. 246-2014, la Asamblea Legis-lativa expresó que las enmiendas estaban dirigidas a “es-tablecer un sistema de penas proporcionales a la severidad de los delitos”, así como atender “la ausencia de proporción estructural entre las penas correspondientes a los distintos delitos”. Exposición de Motivos de la Ley Núm. 246-2014. Con ello en mente, redujo las penas de varios delitos, se-gún éstas se preceptuaban en el Código Penal de 2012.(6)
En cuanto al delito de escalamiento, tipificado en el Art. 194 de ese Código, mediante la Ley Núm. 246-2014, se mo-dificó su clasificación a delito menos grave, tal y como lo había sido tradicionalmente en los códigos anteriores. Tal reclasificación, supuso, a su vez, una reducción significa-tiva de la pena, la cual pasó a ser de seis (6) meses, en lugar de los cuatro (4) años que disponía el precepto original previo a las enmiendas. Es decir, esta revaloración del delito de escalamiento, a pesar de dejar intactos los ele-mentos de tipo estatuidos en la ley anterior, resultó en una atemperación reflexiva de la pena que éste debía acarrear.
IV
Indisputablemente, la existencia de una alegación pre-acordada no puede incidir sobre el derecho estatutario aquí en controversia, el cual sí estaría disponible para aquellos *81que se sometieron al rigor de un juicio en su fondo. Los derechos sobre los que sí incide la alegación preacordada atañen, como explicamos, a derechos y salvaguardas perte-necientes a la etapa de la celebración del juicio al que el acusado renunció mediante ésta. Es justamente a estos de-rechos y salvaguardas a los que alude la jurisprudencia federal en la que descansa el Estado para sostener sus planteamientos en este caso. Esta jurisprudencia, a su vez, se enfoca mayormente en el estado mental del acusado al momento de hacer una alegación de culpabilidad y a las circunstancias específicas que resultaron en ésta. Debido a que la contención principal del Estado es que, al aceptar una alegación preacordada, el acusado renuncia a invocar derechos que normalmente le cobijarían, resulta impres-cindible profundizar en la jurisprudencia que se utiliza para sustentar tal proposición. Veamos.
En Brady v. United States, 397 US 742 (1970), la Corte Suprema de Estados Unidos tuvo ante sí un caso en el que el acusado realizó una alegación de culpabilidad por el de-lito de secuestro interestatal. Luego de hacer tal alegación, el acusado solicitó el remedio de habeas corpus, declarando que su alegación había sido el resultado de coacción por parte del Estado, presión indebida de su abogado y repre-sentaciones falsas por parte de fiscalía con relación a la reducción de la pena y la posibilidad de obtener clemencia por el delito. Entre otras cosas, adujo que el texto del de-lito, al imponer la pena de muerte como castigo, tuvo el efecto de compelerlo indebidamente a declararse culpable con tal de evadir la posibilidad de que se le impusiera esa pena. Tanto los foros inferiores como la Corte Suprema de Estados Unidos, determinaron en ese caso que el acusado estaba imposibilitado de ampararse en el remedio postsen-tencia de habeas corpus para cuestionar su alegación de culpabilidad.
Al así concluir, se enfocaron en la voluntariedad de la alegación en sí y cómo el juez se cercioró de ésta antes de *82emitir su dictamen condenatorio. Fue en ese contexto en que la Corte Suprema razonó que el miedo a una condena mayor no constituye el tipo de coacción que invalide una alegación de culpabilidad por falta de voluntariedad. Véase Brady v. United States, supra, pág. 755 (“[A] plea of guilty is not invalid merely because entered to avoid the possibility of a death penalty”). Cabe destacar que, en Brady, la Corte Suprema intimó que los efectos de la culminación del procedimiento penal en contra de un acusado por vía de una alegación de culpabilidad eran los mismos que aqué-llos a los que se expone un acusado que se somete al juicio en su fondo. Así, afirmó que “the pleas are no more improperly compelled than is the decision by a defendant at the close of the State’s evidence at trial that he must take the stand or face certain conviction”. Id., pág. 750.
En McMann v. Richardson, 397 US 759 (1970), la Corte Suprema se enfrentó a una controversia similar a la de Brady. En ese caso, sin embargo, el acusado alegó que ha-bía sido objeto de coacción durante la confesión que, en última instancia lo llevó a emitir una alegación de culpabilidad. Esto, pues sabía que tal confesión sería utili-zada en su contra como una admisión durante la celebra-ción del juicio. En esencia, y acorde con lo resuelto en Brady, la Corte Suprema falló contra el acusado, razo-nando que, si el acusado se hubiese sometido a los rigores del juicio, habría tenido la oportunidad de solicitar la ex-clusión de su admisión. Sin embargo, al declararse culpable y renunciar al juicio, el acusado renunció a ese derecho, por lo que no podía ampararse en el remedio de habeas corpus para atacar la validez de la alegación de culpabilidad. Una vez más, la Corte Suprema hizo hincapié en la voluntariedad de la alegación, esta vez al margen de la confesión previa que dio lugar a ésta.
De otra parte, en United States v. Ruiz, 536 US 622 (2002), la Corte Suprema se expresó en torno a la renuncia a presentar prueba exculpatoria que conlleva una alega-*83ción preacordada. En este caso, el Estado comenzó negocia-ciones tendentes a lograr una alegación preacordada me-diante la cual la acusada renunciaba a su derecho a recibir prueba exculpatoria que pudiese surgir de los testimonios de otros testigos o informantes (material impeachment evidence), así como a prueba relacionada con defensas afirma-tivas que ésta podría presentar. A pesar de que el acuerdo no se concretó, la acusada sí realizó una declaración de culpabilidad. Posteriormente, ésta solicitó una revisión de la sentencia dictada en su contra, argumentando que su alegación de culpabilidad había sido involuntaria puesto que el Ministerio Público se había negado a revelar eviden-cia potencialmente exculpatoria. Los foros inferiores le die-ron la razón, determinando que una alegación de culpabi-lidad no podía considerarse voluntaria si la acusada no había tenido derecho, durante las negociaciones, a recibir la evidencia exculpatoria a la que hubiese tenido derecho durante la celebración del juicio.
Al revocar, la Corte Suprema determinó que la obliga-ción del Estado de poner a la disposición de un acusado evidencia exculpatoria se activaba una vez comenzaba el juicio, y no durante las negociaciones conducentes a lograr un acuerdo entre el Ministerio Público y el acusado. Por tal razón, la renuncia a tal evidencia en una alegación pre-acordada no anulaba la alegación de culpabilidad, pues la presentación de prueba exculpatoria era un derecho con-sustancial al juicio en su fondo que se preteriría mediante el acuerdo.
Finalmente, en United States v. Broce, 488 US 563 (1989), la Corte Suprema también analizó la disponibilidad de un derecho que ordinariamente ampararía a un acusado durante la celebración de un juicio plenario. Esta vez, los acusados solicitaron el relevo de sus respectivas sentencias alegando que éstas constituían una violación a la prohibi-ción constitucional de doble exposición. En esencia, los acu-sados se habían declarado culpables por dos cargos de conspiración. Posteriormente, alegaron que había existido *84una sola conspiración y no dos, por lo que procedía, según la cláusula de doble exposición, dejar a un lado el dictamen emitido. La Corte Suprema, al rechazar su planteamiento, determinó que, al declararse culpables por dos delitos se-parados, los acusados conscientemente admitieron respon-sabilidad por dos ofensas de conspiración distintas. Ade-más, razonó que, al declararse culpables, los acusados renunciaron a su derecho a presentar evidencia con rela-ción a su alegación de que se trataba de una sola conspira-ción y no dos. Por esta razón, estaban impedidos de atacar colateralmente la sentencia dictada al amparo de la cláu-sula de doble exposición.
De los casos previamente reseñados, no se puede dedu-cir, mediante el uso de la analogía, que es a lo que nos conmina el Estado, que un acusado está impedido de invo-car el principio de favorabilidad luego de haber llegado a un convenio con el Ministerio Público. Como anticipamos, todos los casos discutidos se enfocan en dos aspectos de las alegaciones de culpabilidad: (1) los requisitos relacionados con el estado mental del acusado al momento de realizarlas y (2) los derechos que tradicionalmente cobijan a un acu-sado durante la celebración de un juicio, pero que son re-nunciados según la alegación.
V
Según se desprende de los hechos relatados, en el pre-sente caso, el señor Torres Cruz acordó con el Ministerio Público hacer una alegación de culpabilidad a cambio de que se reclasificara la infracción al Art. 195 (escalamiento agravado) y se eliminara del pliego acusatorio la alegación de reincidencia habitual. Al aceptar tal acuerdo, el tribunal determinó condenar al señor Torres Cruz a cuatro años de reclusión. Esto, luego de determinar que era la pena esta-tuida en ese momento para ese delito y que ésta habría de cumplirse concurrentemente con la pena de seis meses es-tatuida para el delito de daños.
*85La Ley Núm. 246-2014, al reclasificar el delito de esca-lamiento como menos grave y, consiguientemente, reducir la pena correspondiente a éste, activó el principio de favorabilidad. El Estado, al permitir que el señor Torres Cruz se declarara culpable de un delito menor al original-mente imputado, accedió a que, al momento de evaluar la alegación preacordada y dictar sentencia, el tribunal ba-sara su determinación en la pena dispuesta en el Código Penal de 2012 para ese delito.(7)
Los casos federales discutidos no abordan los derechos constitucionales o estatutarios que subsisten luego de la ale-gación en sí. Los argumentos y planteamientos presentados por los acusados en estos casos están inherentemente rela-cionados con acontecimientos en el juicio. La presentación de prueba exculpatoria, la invocación de la protección contra la doble exposición en un mismo procedimiento penal y la legalidad de una confesión son derechos y salvaguardas comprendidos en un juicio a los que efectivamente se renun-cia mediante una alegación de culpabilidad. El Estado, sin embargo, parece pasar por alto jurisprudencia federal que apunta a la subsistencia de remedios procesales y derechos sustantivos externos a la celebración de un juicio que no radican en la validez de la alegación preacordada, sino más bien en los efectos posteriores que resultan del dictamen que hace un tribunal según ésta.(8)
Por último, atendiendo el argumento del Estado con re-lación a la naturaleza de las alegaciones preacordadas y *86cómo, al interpretar su contenido, se puede acudir por ana-logía a los principios que rigen el derecho contractual, es menester destacar que los intereses que tutelan ambas áreas del Derecho son inexorablemente distinguibles. Mientras que en el ámbito del Derecho Privado, la regula-ción de los contratos propende a la protección del tráfico jurídico, en el ámbito del Derecho Procesal Penal, las ale-gaciones preacordadas protegen el interés del Estado y de la ciudadanía de una administración justa y eficiente de la justicia que salvaguarde los derechos de todas las partes implicadas en el proceso. Véase Pueblo v. Figueroa García, 129 DPR 798 (1992).
En el presente caso, la aplicación del principio de favo-rabilidad aspira a proteger los derechos de aquellos acusa-dos que optan por darle fin al procedimiento penal instado en su contra por vía de un mecanismo que el propio orde-namiento jurídico fomenta. Resulta insostenible e injusto condicionar el reconocimiento de ese derecho a la natura-leza del procedimiento mediante el cual se determina la culpabilidad de un acusado. Hacer esa distinción no ten-dría otro efecto que el de disuadir a acusados de delitos de entrar en convenios con el Ministerio Público, lo que nues-tro ordenamiento penal justamente intenta propiciar.
Por los fundamentos que anteceden, procede confirmar la sentencia dictada por el Tribunal de Apelaciones y sos-tener la orden de excarcelación expedida por este Tribunal.
Opinión concurrente emitida por la
Jueza Asociada Oronoz Rodríguez.
Hablar del Derecho penal es hablar, de un modo u otro, de violencia. Violentos son generalmente los casos de los que se ocupa el Derecho *87penal (robo, asesinato, terrorismo, rebelión). Violenta es también la forma en que el Derecho penal solu-ciona estos casos (cárcel, interna-mientos psiquiátricos, suspensiones e inhabilitaciones de derecho).(1)
Estoy de acuerdo con la decisión de este Tribunal. La alegación preacordada por la cual el Tribunal de Primera Instancia sentenció al Sr. Javier Torres Cruz no impide la aplicación del principio de favorabilidad. Luego de que el señor Torres Cruz fuera sentenciado a una pena de reclu-sión de cuatro años por el delito de escalamiento, la Asam-blea Legislativa enmendó el Código Penal y redujo la pena de ese delito a seis meses de reclusión. Por lo tanto, en virtud del principio de favorabilidad, la sentencia del señor Torres Cruz debe enmendarse para reflejar la nueva valo-ración de nuestro ordenamiento jurídico. Habiendo estado encarcelado en exceso de seis meses, el señor Torres Cruz debe ser excarcelado.
Sin embargo, preciso abundar en la razón de ser del cambio en política pública que redundó en una revaloriza-ción de las penas impuestas en el Código Penal de 2012. Esto, con tal de elucidar la procedencia de tal cambio como lo que es: una acción de la rama gubernamental encargada de formular, mediante legislación, la política pública que, como miembros de este Foro, estamos llamados a respetar. El cambio significativo de política pública en el ámbito penal que representó la aprobación de la Ley Núm. 246-2014 (33 LPRA see. 5001 et seq.), exige profundizar en el conte-nido de las ponencias y la otra documentación presentada ante la Asamblea Legislativa. Indisputablemente, esta apunta a la importancia de establecer un esquema de pe-*88ñas cimentado en la proporcionalidad y la rehabilitación, y no en la severidad y la violencia.
HH
A solo ocho años de su aprobación, el Código Penal de 2004 fue derogado por el Código Penal de 2012. Entre los cambios que esto supuso estuvo el aumento considerable en las penas, la eliminación de penas alternas a la reclu-sión y una menor discreción judicial al sentenciar. Este nuevo esquema de penas del Código Penal de 2012 fue cri-ticado, entre otras razones, por la ausencia total de funda-mentos empíricos y criminológicos que sustentaran su mayor severidad.(2)
Así, el 7 de octubre de 2014 se presentó en el Senado de Puerto Rico el P. del S. 1210, mediante el cual se propuso enmendar varias disposiciones del Código Penal de 2012, entre éstas el esquema de penas.(3) Las expresiones con-tundentes de múltiples deponentes que analizaron el pro-yecto establecieron la necesidad de enmendar el Código Penal de 2012 fundamentándose en que éstas eran esenciales para lograr un sistema de penas proporcional a la severi-dad de los delitos.
La Dra. Dora Nevares-Muñiz, quien fungió como ase-sora de la Comisión Conjunta para la Revisión del Código Penal y para la Reforma de las Leyes Penales en la redac-ción del P. del S. 1210, hizo referencia en su ponencia a diversas investigaciones criminológicas que demuestran que no existe una relación entre el aumento en la severi-dad de las penas y la reducción de la actividad delictiva. Por el contrario, “[l]o que los estudios empíricos demues-tran es que, invertir recursos en aumentar la probabilidad *89de detección del crimen y la aprehensión de los criminales es considerablemente más efectivo en reducir la criminali-dad, que invertir recursos en aumentar el tiempo que el convicto pasará encarcelado”(4) Estableció, además, que:
La aprobación [del] Código Penal de 2012 de forma apresu-rada sin considerar su interacción con las leyes penales espe-ciales generó duplicidad de delitos y disparidad de penas entre el propio Código y las leyes especiales: además de la resul-tante ausencia de proporción estructural entre las penas co-rrespondientes a los distintos delitos(5)
Asimismo, añadió que el P. del S. 1210 era un paso de avance hacia “[u]n Código Penal justo y claro, comprensi-ble, [que] en su aplicación facilita tanto la prevención como el control del crimen una vez ocurre”(6)
Por su parte, el Prof. Luis E. Chiesa, quien también fungió como asesor en la redacción del P. del S. 1210, ex-pandió sobre la incongruencia de las penas en el Código Penal de 2012 al indicar que
[l]a razón principal por la cual es necesario enmendar sustan-cialmente el CP 2012 es que éste carece de un hilo conductor que justifique tanto su esquema de penas como las doctrinas de la parte general y las definiciones de los delitos en particular que ahí se codifican. En cuanto al esquema de penas, la premisa inarticulada que dio lugar a la adopción del CP 2012 es que la criminalidad se puede combatir eficientemente me-diante un aumento considerable en las penas. Desafortunada-mente [...] esta premisa es demostrablemente falsa(7)
*90El profesor Chiesa presentó, además, un análisis com-parativo en el que consideró la pena máxima del Código Penal de 2012 para ciertos delitos y la contrastó con la pena máxima que para esos mismos delitos establecían otras jurisdicciones, como Nueva York, California o España.(8) En todos los casos las penas del Código Penal de 2012 resultaron significativamente más altas.
No cabe duda que el objetivo de la Asamblea Legislativa fue corregir la desproporción de las penas y otros defectos del Código Penal de 2012. Las enmiendas realizadas bus-caban “armonizar la búsqueda de la paz social con los de-rechos de las víctimas y de los acusados dentro de un sis-tema constitucional que mandata la rehabilitación del confinado”.(9) Así, no cabe hablar del “ideal constitucional de rehabilitation’(10) (énfasis suplido) cuando existe un mandato contundente e inequívoco a garantizarla.
Culminado el trámite de discusión y enmiendas, el P. del S. 1210 fue aprobado y se convirtió en la Ley Núm. 246-2014. Según su Exposición de Motivos, ésta enmendó el esquema de penas del Código Penal de 2012 para erigir un sistema de penas más proporcional a la gravedad de los delitos, extender la viabilidad de sanciones alternas a la *91reclusión en los delitos de severidad intermedia y conceder un mayor margen de discreción al juez para determinar, en ciertos límites, la pena adecuada para el convicto. (11)
El legislador no incluyó en la ley una cláusula de re-serva que impidiera la aplicación de sus disposiciones más favorables a los delitos cometidos con anterioridad a su aprobación. Por el contrario, en un ejercicio de discreción deliberado hizo lo que estuvo a su alcance para establecer una política pública que favoreciera la proporcionalidad de la pena, incluyendo su aplicación retroactiva a personas que cometieron delitos con posterioridad a la aprobación del Código Penal de 2012.(12)
Al no incorporar una cláusula de reserva, la Asamblea Legislativa hizo viable la aplicabilidad del principio de fa-vorabilidad y permitió extenderlo retroactivamente al nuevo esquema de penas. Con ello, promovió la rehabilita-ción social y moral de las personas convictas.
Surge de la Exposición de Motivos que la aprobación de la Ley Núm. 246-2014 (2014 Leyes de Puerto Rico 2385) respondió a una determinación de política pública por parte del legislador para reformar nuestro sistema de jus-ticia criminal, consciente de que el esquema de penas es-tablecido en el Código Penal de 2012 resultaba altamente punitivo sin que hubiera justificación para ello. En cambio, durante el proceso de elaboración del P. del S. 1210 se re-cibió el insumo de literatura, estudios, estadísticas y otra evidencia empírica que demostró el rechazo unánime de los *92expertos a la noción de que la imposición de penas más severas propicie la disminución en la actividad criminal.
Sobre este particular, debe quedar claro que a la luz de los entendidos modernos en la Criminología, la Ley Núm. 246-2014 propuso que la relación entre la severidad del castigo y la gravedad del delito fuera más proporcional. Debía tener en cuenta a todas las partes involucradas y adelantar de una manera más objetiva los fines que el pro-pio Código Penal de 2012 reconoció para la pena: la pre-vención del delito, la justicia para las víctimas, el castigo justo y proporcional para el ofensor, y la rehabilitación del convicto.(13)
Asimismo, el reconocimiento de que la pena de reclusión es la sanción que más relación guarda con una eventual reincidencia influyó en la política pública que persigue la Ley Núm. 246-2014.(14) En particular, al adoptar penas al-ternas a la reclusión como la restricción terapéutica, la Asamblea Legislativa reconoció que la adicción es una en-fermedad y que al adicto que delinque se le debe fijar una sanción que promueva su recuperación. Asimismo, la Asamblea Legislativa estimó crucial reconocer y validar la discreción de los jueces y las juezas por lo que adoptó esta política pública que propicia que las sentencias puedan ajustarse a las peculiaridades del caso.(15)
Estas medidas nos sitúan en una coyuntura similar a la que se vive en Estados Unidos. Allí, la política pública para atender la criminalidad ha comenzado a cambiar después de décadas de una política criminal fallida de mano dura y sobrecriminalización que vio cómo a pesar de la tipificación de mayores delitos, penas más severas, cárceles llenas y *93miles de millones de dólares invertidos para mantener el aparato de justicia criminal, las tasas de actividad delic-tiva seguían a niveles muy altos.(16) Así, durante los últi-mos años la política pública a nivel estatal y federal ha ido dirigida a fomentar la reinserción de la persona convicta, reducir las tasas de encarcelamiento y el costo de la prisión para el erario y promover las penas alternas a la reclusión.(17)
La necesidad de reformar el sistema de justicia criminal en Estados Unidos es tan apremiante que, en un país donde generalmente el debate político está muy polari-zado, ha surgido un consenso que trasciende ideologías y partidos políticos.(18) Por ejemplo, organizaciones progre-sistas —como American Civil Liberties Union (ACLU) o Center for American Progress— y conservadoras —como Heritage Foundation, Cato Institute o Federalist Society— han abogado enérgicamente por un cambio drástico en la política pública para controlar el uso excesivo del poder punitivo del Estado, tema que han adoptado como parte integral de sus respectivos programas.(19) Una muestra de *94ello es U.S. Justice Action Network, organización com-puesta, entre otros, por ACLU y por grupos conservadores como Right on Crime, Faith & Freedom Coalition o Free-domWorks y que se dedica a promover legislación para eli-minar la sobrecriminalización, reducir la población peni-tenciaria y facilitar el proceso de reintegración de la persona convicta(20)
Como ha sido constatado reiteradamente en la litera-tura especializada, la sobrecriminalización también tiene sus víctimas(21) Por diversas razones de índole social, polí-tico, económico y cultural, los grupos y las comunidades con menos recursos económicos son las más afectadas por las políticas criminales punitivas y expansivas(22) Un dato puede bastar, el 37.7% de los confinados en las cárceles federales de Estados Unidos son de raza negra y otro 34% son hispanos, lo que en conjunto representa aproximada-mente el 71% de toda la población penitenciaria de ese sistema(23)
Además de afectar al confinado que ve coartada su re-habilitación, las consecuencias de la encarcelación masiva se extienden a la familia, quienes no solo se ven privados de la presencia de un padre, madre, hijo, hermano o cón-yuge, sino además del sustento económico que éste aporta al hogar. En muchas ocasiones esto desata un ciclo sin sa-*95lida de mayor pobreza, marginación y encarcelamiento.(24) De la misma manera, la comunidad se afecta al no poder contar con la capacidad productiva de uno de sus miem-bros, quien, además, al reinsertarse después de cumplir la sentencia puede enfrentar una gran dificultad para encon-trar empleo debido al estigma asociado a la condición de exconvicto.(25)
HH HH
Al traer al centro de la política pública del Estado el requisito de proporcionalidad entre la gravedad del delito y la severidad de la pena, el esquema de penas adoptado —que en el presente caso ha resultado en la excarcelación del señor Torres Cruz— valora la dignidad humana de la persona convicta y promueve su rehabilitación, tal y como lo exige la Constitución. No se trata de ser fuerte o débil contra el crimen. Se trata de reconocer la complejidad de la situación para adelantar una política criminal informada que sea efectiva.
Así pues, la Ley Núm. 246-2014 representa un esfuerzo necesario para que nuestro ordenamiento jurídico se enca-mine a solucionar los problemas que plantea la conducta delictiva de una forma responsable, sensible y menos vio-lenta, centrado en el imperativo constitucional de la rehabilitación.

 Según, consta en la Resolución emitida por este Foro, la Jueza Asociada Señora Pabón Charneco no intervino y el Juez Asociado Señor Rivera García hubiese provisto “no ha lugar”.


 En cuanto al alcance de esta discreción, hemos establecido que aún si el foro de instancia acepta la alegación preacordada, “no está obligado a seguir las recomen-daciones que le hagan las partes sobre una sentencia específica a imponerse al im-putado del delito. Esto es, el tribunal tiene discreción para imponer la sentencia que entienda procedente en derecho”. (Enfasis suprimido). Pueblo v. Dávila Delgado, 143 DPR 157, 171 (1997).


 Para una discusión de los remedios que pueden subsistir luego de una ale-gación de culpabilidad, siempre y cuando éstos no se renuncien, véase Fontanet Maldonado, op. cit., págs. 78-81.


 Cabe aclarar que la inclusión de una cláusula de reserva en la ley posterior, tal y como ocurrió con los Códigos Penales de 2004 y 2012, podría representar un escollo para la aplicación del principio de favorabilidad. La Ley Núm. 246-2014, al enmendar algunos artículos del Código Penal de 2012, prescindió de tal cláusula. Véase Ley Núm. 246-2014. Por tal razón, no es necesario abundar en la naturaleza y propósito de una cláusula de reserva. Ello, puesto que, ante la ausencia de ésta en la Ley Núm. 246-2014, lo lógico es que nos remitamos al texto claro e inequívoco del Art. 4 del Código Penal que consagra el principio de favorabilidad. La propia Opinión mayoritaria reconoce que “el lenguaje finalmente aprobado no contiene una cláusula de reserva, por lo que el principio de favorabilidad opera de pleno derecho”. Opinión mayoritaria, pág. 62.


 En cuanto a esto, nos comenta el profesor Bascuñán Rodríguez que “[d]esde el punto de vista del principio de la proporcionalidad, también el cumplimiento de una condena resulta un exceso, cuando hay una declaración legislativa de la falta de merecimiento o necesidad de la pena que se está cumpliendo”. A. Bascuñán Rodrí-guez, La aplicación de la ley penal más favorable, 69 Rev. Jur. UPR 29, 43 (2000).


 De esta manera, la Exposición de Motivos de la Ley Núm. 246-2014 eviden-cia, sin ambages, la intención legislativa de reducir las penas. En atención a ello, resulta innecesario, para la resolución de la controversia ante nuestra consideración, realizar un “análisis exhaustivo de las personas que presentaron su ponencia ante la Asamblea Legislativa Opinión mayoritaria, pág. 63. Además, nos parece inco-rrecto, en este caso, subsumir la postura del Poder Ejecutivo en el trámite legislativo que precedió la aprobación de la Ley Núm. 246-2014. Ello, ante la obvia diferencia entre el rol del Secretario de Justicia al momento de opinar en tomo a asuntos de política pública ante la Asamblea Legislativa y los argumentos legales que la Procu-radora General pueda esgrimir ante determinadas controversias judiciales. Esta dis-tinción cristaliza la realidad de que el hecho de que el Secretario de Justicia se haya opuesto o no a la reducción de algunas de las penas durante el trámite legislativo no incide en la consideración de la controversia que nos atañe; a saber, la disponibilidad de un remedio que, unánimemente, este Tribunal está dispuesto a reconocer.


 En. atención a esto, no es razonable que el Estado arguya que, al momento de evaluar si procede enmendar la sentencia dictada, este Tribunal tome en consideración la pena a la que el señor Torres Cruz pudo haber estado expuesto en ausencia de una alegación preacordada. El desacierto del Estado estriba en el hecho de que ese ejercicio valorativo le correspondía al propio Ministerio Público al momento de efectuar las negociaciones conducentes al acuerdo y aceptarlo. Asimismo, el tribunal sentenciador, al aceptar la alegación preacordada, estuvo en posición de ponderar en tomo a la sentencia que hubiese podido recaer contra el señor Torres Cruz tras la celebración de un juicio en su fondo, procedimiento al que ambas partes renunciaron mediante el acuerdo.


 Véanse: Haynes v. United States, 390 US 85 (1968) (inconstitucionalidad del delito); Tollet v. Henderson, 411 US 258 (1973) (validez del pliego acusatorio); Jaben v. United States, 381 US 214 (1965) (prescripción del delito tras alegación de nolo contendere).


 F. Muñoz Conde y M. García Arán, Derecho penal: parte general, 7ma ed., Valencia, Ed. Tirant lo Blanch, 2007, pág. 29.


 Comisión Conjunta para la Revisión del Código Penal y para la Reforma de las Leyes Penales, Informe positivo sobre el P. del S. 1210, págs. 81-82.


 Concurrentemente se presentó en la Cámara de Representantes el P. de la C. 2155, igual en contenido.


 D. Nevares-Muñiz, Ponencia sobre los P. del S. 1210 y P. de la C. 2155, pág. 5, disponible en: http://www.oslpr.org/2013-2016/ponencias/A35ZPNWJ.pdf (última visita, 29 de octubre de 2015).


 íd., pág. 3.


 íd., pág. 52.


 L. E. Chiesa, Comentarios al P del S. 1210, P de la C. 2155, págs. 1-2, disponible en: http://www.oslpr.org/2013-2016/ponencias/A35ZPJ7I.pdf (última vi-sita, 29 de octubre de 2015).


 íd. Los delitos comparados fueron violación, incesto, robo simple, robo agra-vado y apropiación ilegal agravada. En el caso de violación la pena máxima en Puerto Rico era 62.5 años, en Nueva York 25 años, en California 13 años, en España 12 años y en Alemania 10 años. Para el delito de incesto, la pena máxima en Puerto Rico era 62.5 años, en Nueva York 25 años, en California 3 años, en España 0 años y en Alemania 3 años. Para robo simple, la pena máxima en Puerto Rico era 25 años, en Nueva York 7 años, en California 5 años, en España 3 años y en Alemania 5 años. En el caso de robo agravado, la pena máxima en Puerto Rico era 37.5 años, mientras que en Nueva York era 25 años, en California 9 años, en España 5 años y en Alema-nia 10 años. Para el delito de apropiación ilegal agravada, la pena máxima en Puerto Rico era 18.5 años, en Nueva York 7 años, en California 3 años, en España 6 años y en Alemania 10 años. Se debe aclarar que por modificaciones que se hicieron durante el trámite de aprobación legislativa, algunas de esas penas, como la del delito de incesto, así como varias modalidades del delito de violación, no fueron objeto de enmienda.


 Comisión Conjunta para la Revisión del Código Penal y para la Reforma de las Leyes Penales, supra, esc. 1, pág. 3.


 Véase la Opinión de conformidad emitida por el Juez Asociado Señor Mar-tínez Torres.


 Exposición de Motivos de la Ley Núm. 246-2014 (2014 Leyes de Puerto Rico 2385-2386).


 Tal y como expresé recientemente, citando a la doctora Nevares-Muñiz, la Ley Núm. 246-2014:
“[SJiempre que la ley posterior no tenga una cláusula de reserva que prohíba su aplicación retroactiva. [...] Ello porque mediante dicha ley la Legislatura tuvo la intención de ‘disponer penas rehabilitadoras en delitos menos graves y en delitos graves de severidad intermedia; además de disponer para el ejercicio de la discreción judicial mediante criterios que orienten al ejercerla’ ”. Pueblo v. Cordero Meléndez, 193 DPR 701, 725 (2015) (Opinión de conformidad de la Jueza Asociada Oronoz Rodríguez).


 Art. 11 del Código Penal de 2012 (33 LPRA see. 5011).


 Nevares-Muñiz, supra, págs. 4-5 esc. 3.


 Exposición de Motivos de la Ley Núm. 246, supra.


 Desde 1980 hasta el presente, el número de adultos encarcelados en Estados Unidos ha aumentado de medio millón a más de 2.3 millones, lo que significa que uno entre cada cien adultos está preso. Este incremento ha convertido a ese país en el de mayor número de presos per cápita en el mundo. Véanse: Institute for Criminal Policy Research, World Prison Brief, disponible en: http://prisonstudies.org/country/ united-states-america (última visita, 31 de octubre de 2015); John Malcolm, Criminal Justice Reform, The Heritage Foundation, (24 de Julio de 2015), disponible en: http://www.heritage.org/research/testimony/2015/criminal-justice-reform (última vi-sita, 31 de octubre de 2015). Véase, también, W.J. Stuntz, The Collapse of American Criminal Justice, Harvard Belknap, 2011, pág. 275.


 Ram Subramanian, Rebecka Moreno y Sharyn Broomhead, Recalibrating Justice: A Review of 2013 State Sentencing and Corrections Trends. Vera Institute of Justice, 2014, disponible en: http://www.vera.org/sites/default/files/resources/ downloads/ state-sentencing-and-corrections-trends-2013-v2.pdf (última visita, 29 de octubre de 2015); U.S. Dept, of Justice, Smart on Crime, Reforming the Criminal Justice System for the 21st Century disponible en: http://www.justice.gov/sites/ default/files/ag/legacy/2013/08/12/ smart-on-crime.pdf (última visita, 31 de octubre de 2015).


 Z. Dillionns, Symposium on Overcriminalization: Foreword, 102 J. Crim. L. & Criminology 525 (2012); N.L. Reimer, Opening Remarks, 7 J.L. Econ. & Pol’y 573, 573-574 (2011).


 Criminal Justice is so Broken, Democrats and Republicans are working together to fix it, PBS Newshour, (30 de abril de 2015), disponible en: http:// *94www.pbs.org/newshour/bb/criminal-justice-broken-democrats-republicans-working-together-fix/ (última visita, 31 de octubre de 2015); A. Liptak, Right and Left Join Forces on Criminal Justice, The N.Y. Times (23 de noviembre de 2009), disponible en: http://www.nytimes.com/2009/ll/24/us/24crime.html?_r=0 (última visita, 31 de octu-bre de 2015); J. Malcolm, supra, esc. 8.


 Leading Advocates on the Left and the Right Join Forces for New Justice Reform Organization in Ohio, American Civil Liberties Union (ACLU) of Ohio, (16 de julio de 2015), disponible en: http://www.acluohio.org/archives/press-releases/new-justice-reform-organization-in-ohio (última visita, 31 de octubre de 2015).


 M. Alexander, The New Jim Crow, New York, The New Press, 2010, pág. 7; D. Cole, No Equal Justice: Race and Class in the American Criminal Justice System, New York, The New Press, 1999, pág. 5; E. Luna, The Overcriminalization Phenomenon, 54 Am. U.L. Rev. 703, 726-727 (2005).


 Cole, op. cit., pág. 5 esc. 9.


S) Federal Bureau of Prisons, Statistics, disponible en: http://www.bop.gov/ about/statistics/statistics_imnate_race.jsp (última visita, 31 de octubre de 2015).


 Alexander, op. cit., pág. 7 esc. 9; D. Smith, Building a Prison-to-Purpose Pipeline for Women, Open Society Foundations (9 de octubre de 2015), disponible en: https://www.opensociet3rfoundations.org/voices/building-prison-purpose-pipeline-women? (última visita, 29 de octubre de 2015).


 Malcolm, op. cit., esc. 8; Ari Melber, Obama bans the box, MSNBC, (3 de noviembre de 2015), disponible en: https://www.msnbc.com/msnbc/obama-bans-the-box (última visita, 4 de noviembre de 2015).